Citation Nr: 1105863	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a maxillary/mandibular 
disability, status post orthognathic surgery for malocclusion and 
mandibular prognathism.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to a total rating for individual unemployability 
due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Cleveland, Ohio, VA 
Regional Office, which denied the Veteran's claims of entitlement 
to service connection for PTSD and a TDIU, and a December 2008 
rating decision by the Chicago, Illinois, VA Regional Office 
(RO), which denied entitlement to service connection for a 
maxillary/mandibular disability, status post orthognathic surgery 
for malocclusion and mandibular prognathism.  The Board notes at 
this juncture that the Chicago RO is the agency of original 
jurisdiction in the present appeal.

In January 2011, the Veteran, accompanied by his spouse as 
testifying co-witness and his representative, appeared at the RO 
to submit oral testimony and clinical evidence in support of his 
appeal before the undersigned Veterans Law Judge, presiding over 
a videoconference hearing between the RO and the VA Central 
Office in Washington, D.C.  A transcript of this hearing has been 
obtained and associated with the Veteran's claims file for 
consideration by the Board.

In view of this favorable decision of the Board regarding the 
Veteran's service connection claim for PTSD, which will be 
further discussed below, the RO must address in the first 
instance the rating to be assigned to this psychiatric 
disability.  As the heretofore unestablished PTSD rating directly 
impacts the outcome of the TDIU claim on appeal, appellate 
adjudication of the TDIU issue must be held in abeyance; the 
matter is therefore remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, in the REMAND portion of this 
decision.  VA will notify the appellant if additional action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran's malocclusion and mandibular prognathism 
condition pre-existed his entrance into active military service.

2.  The Veteran underwent orthognathic surgery during active duty 
to correct his pre-existing malocclusion and mandibular 
prognathism.

3.  The clinical evidence does not currently demonstrate the 
existence of a chronic maxillary or mandibular disability.

4.  The Veteran was exposed to in-service stressors sufficient to 
support a diagnosis of PTSD.

5.  The clinical evidence is in relative equipoise regarding the 
Veteran's Axis I diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  In the absence of a current diagnosis of a chronic maxillary 
or mandibular disability, the criteria for service connection for 
a maxillary/mandibular disability, status post orthognathic 
surgery for malocclusion and mandibular prognathism, have not 
been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).   

2.  Resolving all doubt in the claimant's favor, the criteria for 
entitlement to service connection for PTSD are deemed to have 
been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f)(3) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for a 
maxillary/mandibular disability, status post orthognathic surgery 
for malocclusion and mandibular prognathism.

With respect to the claim for service connection for a 
maxillary/mandibular disability, status post orthognathic surgery 
for malocclusion and mandibular prognathism, decided herein, the 
Board notes that, in accordance with the Veterans Claims 
Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Additionally, in the subsequent case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the 
Court held that adequate notice must also include informing the 
claimant of (4) degree of disability; and (5) effective date.

The Veteran's claim for service connection for a 
maxillary/mandibular disability was received by VA in August 
2006.  A letter issued in October 2006 satisfies the duty to 
notify provisions with respect to all five of the aforementioned 
elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, at 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006).  As this notice preceded the initial adjudication of the 
Veteran's claim, the Board finds that there is no defect in the 
timing of the notice.  In any case, since the Board has concluded 
in this appellate decision that the preponderance of the evidence 
is against the service connection claim at issue, any questions 
as to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 169 (2007).  

In addition, the Board finds that the duty to assist the Veteran 
has been satisfied.  All relevant records that are obtainable 
have been associated with the Veteran's claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  The Board observes that the file contains the Veteran's 
in-service dental records showing orthognathic surgery for 
treatment of malocclusion and mandibular prognathism in 1969, as 
well as all pertinent post-service medical and dental records 
from private and VA sources as well as from the Social Security 
Administration (SSA).  These include the report of a VA dental 
examination conducted in November 2008, in which a nexus opinion 
addressing the current clinical state of the Veteran's dentition, 
maxilla, and mandible, and its relationship to his relevant 
clinical history in military service was obtained.  This opinion 
has been supported by a clinical rationale based on the Veteran's 
relevant dental history.  Therefore, the medical examination of 
record is adequate for purposes of adjudicating the dental claim 
on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).       

The Veteran's claims file indicates that VA has apparently 
undertaken all reasonable efforts in good faith to adequately 
develop the evidence adjudicated herein.  Nothing in the record 
indicates that the Veteran has identified the existence of any 
other relevant evidence that is either associated with the claims 
file or has been the subject of good faith attempts on part of VA 
to obtain.  He and his representative have had the opportunity to 
present evidence and argument in support of the claim throughout 
this appeal.  Thus, in view of the evidentiary development that 
has already been undertaken during the course of this appeal, the 
Board finds that the duty to assist has been satisfied in this 
case with respect to the claim for VA compensation for a 
maxillary/mandibular disability.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt is doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. §§ 3.102, 4.3 (2010).  The question is whether 
the evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is not 
free to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  According 
to his SSA records, the Veteran was last employed as a dock 
inspector for a commercial bakery before retiring on disability 
in September 2004.  While the Veteran is competent to report his 
own perceived symptomatology and its history, chronicity, and 
duration relative to his period of active service (see Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), nothing on file 
shows that he has the requisite knowledge, skill, experience, 
training, or education to render a medical or dental opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions alone cannot constitute competent 
medical evidence for purposes of establishing a clinical 
diagnosis of a maxillary/mandibular disability and objectively 
linking it to military service.  38 C.F.R. § 3.159(a)(1) (2010). 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2010).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any notation of treatment in service for a 
maxillary/mandibular condition will permit service connection for 
a jaw disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran's service treatment and dental records show that in 
May 1969, he was referred for evaluation and possible surgical 
correction of a gross malocclusion resulting from mandibular 
prognathism (defined in Dorland's Illustrated Medical Dictionary, 
30th Edition, as a condition marked by an abnormal protrusion of 
one or both jaws, particularly the mandible, relative to the 
facial skeleton and soft tissues.)    The Veteran's mandibular 
prognathism with malocclusion was clearly shown in his service 
treatment records to have existed prior to his entry into active 
duty.  The records also do not indicate that the Veteran 
sustained any traumatic injury to his face or jaw prior to the 
May 1969 dental consultation.  The May 1969 consultation 
determined that surgical correction was feasible and the Veteran 
thereafter elected to undergo the procedure.  Records dated May 
1969 - August 1969 reflect that the Veteran underwent bilateral 
vertical osteotomies of the ascending mandibular rami; his 
mandible was set back and his teeth were repositioned to occlude 
in a pre-determined position.  His jaws were then immobilized 
using pre-inserted jaw splints that were secured with stainless 
steel suspension wires.

Post-operatively, the Veteran was administered antibiotics, a 
liquid diet, analgesics, daily oral lavage, and rest while his 
repositioned mandible set over the course of several weeks.  
Post-surgical X-rays revealed his mandible fragments to be in 
good anatomic position and also the presence of a piece of 
suspension wire measuring 1.5 centimeters long within his soft 
tissue medial to the left zygomatic arch, which represented a 
portion of the suspension wire that had broken off during 
surgery.  The post-operative course remained uneventful and in 
July 1969, all supportive appliances were removed.  An attempt 
was undertaken to locate, remove, and recover the errant piece of 
wire, but to no avail.  The examiner noted in his report that 
"(t)his wire will no doubt remain asymptomatic and does not 
warrant further surgery for retrieval."

Post-operative records reflect good results obtained from the 
orthognathic surgery to correct the Veteran's mandibular 
prognathism and malocclusion.  The records also show no treatment 
for any jaw complaints or traumatic injury to the Veteran's jaw 
for the remainder of his period of active duty. 

Post-service records, as relevant, show that in a September 2006 
statement, a private dentist, Kenneth H. Peskin, DDS, reported 
that he had examined the Veteran for evaluation of an 
asymptomatic retained skeletal fixation wire in his left 
zygomaticomaxillary region, confirmed on X-ray.  Clinically, the 
wire was not visible by naked eye or palpable.  Bilateral 
retromandibular scars and a right mandibular angle irregularity 
were observed.  A September 2006 private X-ray study noted the 
presence of the aforementioned fixation wire with no evidence of 
adjacent fluid collection or masses.  The mandibular angle 
irregularity was described as a benign-appearing indentation.  
These findings were presumed to have been associated with the 
Veteran's prior history of jaw surgery during military service.  
Otherwise, no osseous lesions or adjacent soft tissue 
abnormalities were identified.

A November 2008 VA dental examination shows the following 
diagnostic opinion presented by a VA dentist following his review 
of the relevant clinical record and examination of the Veteran:

[The Veteran] had a gross malocclusion [and] 
mandibular prognathism [that existed prior to entry 
into service].

The orthognathic surgery he received did not (not at 
all likely) aggravate his existing condition of 
malocclusion/mandibular prognathism.  It is more than 
likely that the orthognathic surgery corrected his 
malocclusion.

[The Veteran] is not symptomatic with his dental 
condition.  

The wire in his jaw is not symptomatic and is less 
than 50 [percent] likely to be an issue.  (Higher 
morbidity [is likely if measures were undertaken] to 
remove wire).

The indentation in his [right] mandible is a common 
outcome after orthognathic surgery and not 
symptomatic.

The VA dentist further noted in his examination report that the 
Veteran did not have any functional impairment due to loss of 
motion and masticatory function loss and no bone loss of his 
mandible, maxilla, or hard palate.

At his January 2011 videoconference hearing before the Board, the 
Veteran and his witness testified, in pertinent part, that he 
underwent oral surgery during service to correct his misaligned 
jaw and mandible that worsened his condition.  Although he denied 
experiencing any pain, he believed the residuals of surgery 
resulted in interference with his bite.  He also referred to his 
mandibular indentation as a scar that was residual of the in-
service oral surgery.

The Board has considered the aforementioned evidence and finds 
that the clinical evidence does not support the Veteran's claim 
for service connection for a maxillary/mandibular disability, 
status post orthognathic surgery for malocclusion and mandibular 
prognathism.  The oral condition for which he was treated with 
surgery in service was one which clearly pre-existed his entry 
into active duty and was neither the result of, nor aggravated 
by, a traumatic in-service injury.  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  See 38 C.F.R. § 3.306(b)(1) (2010).  Following the oral 
surgery in May 1969, the clinical evidence demonstrates that the 
Veteran fully recovered and obtained the maximum benefit from the 
corrective surgical procedure without any disabling residuals.  
Notwithstanding the Veteran's rather vague and nonspecific 
assertions of a current maxillary/mandibular disability, the 
post-service clinical evidence does not demonstrate the presence 
of a chronic disabling pathology affecting his maxilla and 
mandible, much less one relatable to his military service.  The 
retained wire in the soft tissues of his left zygomatic arch, 
however unintentional, is demonstrated to be asymptomatic, 
nondisabling, and undetectable except by radiographic study.  
Similarly, the indentation of his right mandible (described as a 
"scar" by the Veteran) is both asymptomatic and an expected 
outcome of the surgical procedure he underwent to correct his 
malocclusion and mandibular prognathism.  Ultimately, the VA 
dentist determined on examination in November 2008 that the 
Veteran's pre-existing malocclusion and mandibular prognathism 
was not aggravated by his orthognathic surgery in service.

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
As the clinical evidence demonstrates no current maxillary or 
mandibular disability, the first element of a service connection 
claim as prescribed by the Court in Hickson has not been met: the 
Veteran's appeal in this regard must therefore be denied.  
Because the evidence in this case is not approximately balanced 
with respect to the merits of this claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

(b.)  Entitlement to service connection for PTSD.

As will be further discussed below, the Veteran's claim of 
entitlement to service connection for PTSD is being granted in 
full.  Therefore, the Board finds that any error related to the 
VCAA on this claim is rendered moot by this fully favorable 
decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to 
engage in any analysis with respect to whether the requirements 
of the VCAA have been satisfied concerning the claim on appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) 
(2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service personnel records show that he served in 
the United States Navy aboard the amphibious assault ship USS 
Tripoli (LPH-10) from May 1968 to May 1969; this vessel was 
deployed off the coast of Vietnam concurrent with the Veteran's 
time as a member of its crew.  (An amphibious assault ship is a 
naval warship similar in appearance to an aircraft carrier, whose 
mission is to serve as a seaborne platform from which Marines may 
send troops by helicopter and/or smaller amphibious landing craft 
to a target or objective on shore or land.)  With regard to his 
PTSD claim, Veteran has consistently related a stressor account 
in which he personally witnessed and was physically involved in 
handling and transferring incoming dead and wounded Marine combat 
casualties arriving aboard the USS Tripoli via helicopter.  Based 
on his account, a VA military records specialist conducted 
archival research with the Department of The Navy that confirmed 
the veracity of the Veteran's stressor account described above.  
The VA military records specialist concluded in a February 2006 
report that it was more likely than not that the Veteran, as part 
of the USS Tripoli's crew, was detailed to assist in transporting 
stretchers bearing dead and wounded Marines to the vessel's sick 
bay.  Therefore, in view of the foregoing discussion, the 
Veteran's exposure to an in-service stressor sufficient to 
support a diagnosis of PTSD is factually conceded.

The primary factual controversy associated with the Veteran's 
claim is due to the presence of conflicting clinical evidence 
regarding his current psychiatric diagnosis on Axis I.  The Board 
first takes note that the Veteran's service treatment records do 
not show any diagnosis or treatment for a chronic psychiatric 
disability during service, and his post-service medical records 
do not indicate onset of a psychotic disorder to a compensable 
degree within one year following his separation from active duty 
in April 1970, so as to permit a grant of service connection for 
a chronic acquired psychiatric disability on a direct or 
presumptive basis.  

Thereafter, the pertinent private and VA clinical records reflect 
that the Veteran was first treated for psychiatric complaints in 
approximately the early 2000s, when he was diagnosed with major 
depressive disorder with psychotic features as well as PTSD.  The 
psychiatric evidence is conflicted with regards to the Veteran's 
PTSD diagnosis.  The evidence of record shows that the Veteran 
received psychiatric counseling, treatment, and examination for 
his Axis I condition from various private and VA sources for the 
period from 2006 to 2010, and that these records show different 
diagnoses that were sometimes at variance with each other even 
during the same time period.  

Of note, clinical evidence supporting a finding of PTSD includes 
a June 2005 psychiatric examination conducted on behalf of the 
SSA by private psychiatrist Robert W. Buchanan, M.D., showing 
Axis I diagnoses of major depression and probable PTSD related to 
the Veteran's account of exposure to in-service stressors when 
viewing and handling combat casualties.  Also of record are two 
statements dated in July 2005 and November 2008 from the 
Veteran's private psychiatrist, Lawrence Goslawski, M.D., who 
diagnosed the Veteran with major depression and PTSD, and stated 
"I believe that (this patient) qualifies for Veteran's 
disability."  VA treatment notes show that in July 2009, the 
Veteran screened positive for PTSD and was given an Axis I 
diagnosis by a VA psychiatrist stating that he appeared to have 
PTSD complicated by depression.  The PTSD diagnosis was linked to 
the Veteran's account of viewing and handling combat casualties 
in service.  VA treatment notes dated July 2009 - August 2010 
note that the Veteran consistently reported experiencing PTSD 
symptoms associated with the aforementioned stressors.

Conversely, clinical evidence against a finding of PTSD includes 
the report of an April 2006 VA psychiatric examination, in which 
the Veteran was diagnosed with only major depression with no 
evidence of PTSD, and a September 2009 VA examination and 
clinical testing that determined that the Veteran's Axis I 
diagnosis was major depression with psychotic features, but that 
he did not meet the diagnostic criteria for PTSD.  However, the 
September 2009 reports did include commentary indicating that 
there was an underlying psychiatric component associated with his 
established in-service stressors.  Specifically, a VA 
psychiatrist commented that the Veteran's "problems. . . [are] 
more global than those associated with his experiences in 
service, although he may have had some distress associated with 
his having helped remove wounded soldiers from a helicopter on 
two occasions."

The Board has considered the aforementioned historical and 
medical evidence.  As previously stated, the Board has factually 
conceded that the Veteran's in-service stressors have been 
objectively verified by the historical evidence.  Having weighed 
the probative value of each clinical report addressing his 
psychiatric diagnosis, it finds that the diagnostic picture 
presented by a broad overview of the entirety of the relevant 
record is approximately balanced and in relative equipoise 
regarding the issue of the Veteran's current PTSD diagnosis.  
Therefore, resolving all doubt in the Veteran's favor, the Board 
finds that the evidence supports a diagnosis of PTSD related to 
his in-service exposure to his verified stressors.  His claim of 
entitlement to service connection for PTSD is thus granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a maxillary/mandibular disability, status 
post orthognathic surgery for malocclusion and mandibular 
prognathism, is denied.

Service connection for PTSD is granted.


REMAND

As previously stated, as the Board is granting the Veteran's 
claim of service connection for PTSD, the RO must now address in 
the first instance the rating to be assigned to this psychiatric 
disability.  As the heretofore unestablished PTSD rating directly 
impacts the outcome of the TDIU claim on appeal, appellate 
adjudication of the TDIU issue must be held in abeyance.  The 
TDIU claim is therefore referred to the RO for its consideration 
in conjunction with its adjudication of the PTSD rating issue.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

Following its adjudication of the rating 
assignment for the Veteran's award of 
service connection for PTSD, the RO/AMC 
should readjudicate the Veteran's claim of 
entitlement to TDIU.  If the TDIU claim 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review.  
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


